Appeal (1) from *646so much of a decree of the Surrogate’s Court, Richmond County, judicially settling the administrator’s account, as fixed appellant’s fee at $2,000, and (2) from an order denying a subsequent application on additional facts for similar relief, or for alternative relief. Appellant claimed his fee was fixed by the terms of a written retainer between him and the attorney in fact acting under a power of attorney for distributees residing in Russia. The subsequent application was based upon a written confirmation executed by two of the three distributees after appellant’s services had been fully rendered. Decree insofar as appealed from and order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. [5 Misc 2d 657.]